Citation Nr: 0419860	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  00-01 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran served in the Army National Guard from April 1985 
to November 1988, including for a period of active duty for 
training from June 10, 1985 to October 5, 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in July 2001.  

The Board remanded the case to the RO in November 2001 and 
July 2003 for additional development of the record.  

In a rating decision in December 2003, the RO assigned a 
rating of 30 percent for the service-connected cold injury 
residuals for each lower extremity.  



FINDINGS OF FACT

1.  The service-connected disabilities consist of right and 
left foot residuals of cold injuries, each evaluated as 30 
percent disabling.  

2.  The veteran's combined evaluation for compensation is 60 
percent.  

3.  The service-connected disabilities are not shown to 
preclude the veteran from securing and following 
substantially gainful employment consistent with his 
education and work experience.  



CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that the veteran was apprised 
of the relevant provisions of VCAA by letter dated in October 
2003, after initial RO consideration of his claim in December 
1999.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004); but see Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless for the reasons specified 
hereinbelow.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those claiming VA benefits are entitled.  
38 U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing before a the undersigned Veterans Law Judge in July 
2001.  

Further, by the October 2003 letter and the December 2003 
Supplemental Statement of the Case, the veteran and his 
representative have been notified of the evidence needed to 
establish entitlement to the benefit sought, and via those 
documents, he has been advised regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The veteran asserts that the service-connected cold injury 
residuals to both feet have worsened such that he is unable 
to maintain substantially gainful employment.  

The private medical records dated in September 1998 reflect 
that the veteran complained of having numbness in both legs 
that was increasing in severity.  Nerve conduction studies, 
however, revealed normal results.  Thermal threshold studies 
were recommended.  

The private thermal threshold studies performed in October 
1998 revealed decreased thermal perception thresholds in the 
lower extremities with thermal hypalgesia.  The impression 
was that of diffuse small fiber polyneuropathy.  

The September 2000 private medical records indicated 
complaints of pain and swelling in the feet bilaterally.  The 
veteran complained that medication prescribed to ease 
symptoms caused drowsiness.  

The veteran was afforded a VA examination in February 2001 at 
which time he presented with complaints of pain and tingling 
in the feet, weakness in the legs and cold sensitization with 
burning, especially in cold weather.  The veteran had not 
noticed any Raynaud's phenomenon, but did have a great deal 
of hyperhidrosis with numbness present.  The veteran did not 
have chronic pain resembling causalgia or reflex sympathetic 
dystrophy.  

There was no reported fungal infection, breakdown or 
ulcerations of any scars or reported disturbance of nail 
growth.  There were no skin cancers in ulcers or scars.  The 
feet were reported to swell, especially if the veteran walked 
a short distance.  There was no reported change of skin 
color.  

The veteran reported that the numbness, tingling and burning 
caused sleep disturbance until his was put on Elavil.  The 
veteran's treatment consisted primarily of wearing nylon 
socks, with cotton socks in the winter.  The veteran denied 
having any diabetes, hypertension and alcohol or drug use.

On examination, there was no edema.  The temperature of the 
feet was warm, which was the ambient temperature in the room.  
There was no dystrophy.  The feet were dry with a smooth 
texture with no ulcerations.  Hair growth was absent, and 
there was no evidence of fungus or other infections.  His 
nails appeared normal with no evidence of fungus, deformity 
or atrophy of the nails.  

Neurologically, the veteran's deep tendon reflexes were 2-3+, 
both at the knees and the ankles.  His sensation was intact, 
although the veteran did not recognize the cold tuning fork 
and indeed concluded it was warm when it was tested on the 
dorsum of the foot and toes.  

The diagnosis was that of small fiber polyneuropathy, 
probably secondary to old frostbite.  The findings seemed 
limited to the small nerves as pulses were obtainable in both 
the dorsalis pedis and posterior tibial vessels.  It was 
difficult to grade the severity of the pain as that was 
subjective, but the veteran indicated that it was present on 
a daily basis.  

By March 1999 rating decision, the RO granted service 
connection for cold injury residuals of both feet, with a 
separate rating of 20 percent assigned for each foot, 
effective October 13, 1998.  

Thereafter, the veteran submitted a claim for a TDIU rating 
in June 1999.  The veteran indicated that he had become too 
disabled to work in August 1998, but was employed as a bus 
driver.  

The RO sent a letter to the employer in August 1999 
requesting information regarding the veteran's employment in 
connection with the claim for benefits.  The company 
apparently did not respond to that request.  

In a December 1999 rating decision, the RO denied the 
veteran's TDIU claim based on a finding that he had not been 
found unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
The veteran timely appealed that determination.  

In light of the veteran's appeal, the veteran was afforded a 
VA examination in February 2001.  The examiner noted that the 
veteran complained of tingling and burning in both feet, 
especially in the cold weather, and was currently on 
Amitriptyline.  The veteran reported that he was currently 
treated at the Lawrence Memorial Hospital.  

The VA examiner noted that the veteran also had a history of 
cervical and lumbar spine arthritis.  In addition, a history 
of dyslipidemia and hypertension was noted.  The veteran's 
medications included Lopid, Hydrochlorothiazide and Naprosyn.  
The examiner indicated that the veteran was no longer 
employed as a bus driver since June 2000 due to the numbness 
and tingling in his feet.  

The physical examination revealed a cool temperature of both 
feet.  The texture was smooth, but the skin was dry.  There 
was no edema or ulcerations, but several calluses along the 
medial aspect of the large toe were noted, bilaterally.  

There was blistering superficially along the lateral aspect 
of both feet, but there was no evidence of infection.  The 
two or three blisters in between the first and second toes 
were consistent with tinea.  The skin of both feet was 
thickened.  His nails were normal.  

The dorsalis pedis and popliteal pulses were 2+, bilaterally.  
Upper and lower extremity strength was 5/5, and the Romberg 
was negative.  His hands were cool to touch, and there was no 
evidence of infections or discoloration.  The veteran was 
able to differentiate sharp from dull sensation.  

The examiner noted that the veteran had poorly controlled 
hypertension, dyslipidemia on medications and poor control.  
The assessment was that of a diffuse small fiber 
polyneuropathy of the lower extremities, confirmed by cold or 
warm temperature studies in 1998.  X-ray studies in February 
2001 showed no evidence of soft tissue, osseous or joint 
pathology.  

The examiner indicated that the cold injury to the feet had 
significantly limited the veteran's occupational choices and 
was related to a moderate degree of functional impairment.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in July 2001.  He reported 
that he was still employed as a bus driver but had been on 
extended sick leave since June 2000.  The veteran indicated 
that his medications made him severely drowsy and forgetful.  
He added that he became very irritable and had a difficult 
time sleeping without his medications.  

The veteran explained that his medications relieved the pain, 
burning, swelling and tingling in his feet, but that they 
made it extremely difficult for him to be gainfully employed 
because of his decreased functional ability.  

On the February 2003 VA medical examination, the veteran 
complained of having swelling and pain in the feet, 
especially when walking or standing for long periods.  He 
also reported chronic cold sensitization, excessive sweating, 
numbness, tingling and burning.  The veteran stated that his 
employer, a large bus company, would not permit him to work 
while he was taking his current medications because they 
caused drowsiness.  

On examination, the VA examiner noted that the veteran's feet 
were warm and dry with no atrophy or ulceration and that 
there was decreased hair growth on the lower legs.  X-ray 
studies of the feet revealed no evidence of soft tissue, 
osseous or joint pathology.  

The impression was that of radiologically unremarkable feet, 
bilaterally.  On review of the claims file, the examiner 
noted borderline thermal perception and diffuse small fiber 
polyneuropathy.  

The examiner asserted that the veteran suffered from chronic 
neuropathy due to his service-connected cold injuries and 
could not work at his current occupation due to a chronic 
need for medication that caused drowsiness.  The examiner 
noted that the veteran was a high school graduate and that 
his primary post-service employment was as a bus driver.  

The examiner opined, however, that the veteran's residuals of 
cold injuries did not render him unable to perform 
substantially gainful employment consistent with his level of 
education and in light of his occupational experience.  The 
examiner suggested that the veteran pursue VA vocational 
rehabilitation training.  

By December 2003 rating decision, the RO increased the 
evaluations for the service-connected residuals of cold 
injuries.  The RO assigned a 30 percent evaluation for each 
foot effective on February 4, 2003 under Diagnostic Code 
7122.  The RO applied a bilateral factor of 5.1 percent.  
This, according to the rating sheet appended to the rating 
decision, amounted to a combined disability rating of 60 
percent effective on February 4, 2003.  


Standard of Review  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  



Discussion 

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total when 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability, such disability shall be ratable as 60 percent or 
more and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable are considered one disability for the purpose of 
determining whether a claimant meets the minimum requirements 
for eligibility to TDIU benefits.  38 C.F.R. § 4.16(a)(1).  

In the present case, the ratings for the service-connected 
cold injury residuals to the feet, when taking into account 
the bilateral factor, combine to a 60 percent evaluation.  
His bilateral foot disability, moreover, is considered one 
disability for TDIU purposes.  Id.  Thus, the veteran meets 
the percentage criteria under 38 C.F.R. § 4.16(a) for TDIU 
eligibility effective on February 4, 2003.  

The evidence of record, however, does not reflect that the 
veteran is precluded from securing and following 
substantially gainful employment as a result of service-
connected disabilities.  

The veteran has asserted, and the February 2003 examiner 
confirmed, that he was not working as a driver because 
medication he took to control the symptoms of his service-
connected disabilities caused drowsiness.  The VA examiner, 
however, opined on review of the case that the veteran was 
capable of pursuing other forms of substantially gainful 
employment consistent with his educational background and 
occupational experience.  Indeed, the examiner suggested that 
the veteran pursue VA vocational rehabilitation training.  

In light of this competent evidence, the Board concludes that 
the veteran is able to secure and follow a substantially 
gainful occupation despite his service-connected 
disabilities.  Hence, entitlement to a TDIU rating must be 
denied.  38 C.F.R. § 4.16.  

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
TDIU benefits.  There is no competent evidence of record 
demonstrating that the service-connected disabilities alone 
render him unemployable, nor is the evidence in a state of 
equipoise on that question.  

The veteran's service-connected cold injury residuals, as 
demonstrated by clinical records, indicate an ability to 
secure and/or train for employment.  There is no persuasive 
evidence of record demonstrating or suggesting that the 
veteran in unemployable as a result of service-connected 
disability.  In summary, the preponderance of the evidence is 
against a finding that the veteran's service-connected 
disabilities preclude employment consistent with his 
education and work history.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to TDIU benefits.  See Ortiz, supra.  



ORDER

A TDIU rating is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



